Case 1:19-cr-00281-DDD Document 23 Filed 10/16/19 USDC Colorado Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO.       19-cr-00281-DDD

UNITED STATES OF AMERICA,

               Plaintiff,

v.

MARIO AGUILAR-BARAHONA,

            Defendant.
_____________________________________________________________________________

                  MOTION FOR NON-GUIDELINE SENTENCE
                       AND SENTENCING STATEMENT
_____________________________________________________________________________

       Mr. Mario Aguilar-Barahona (hereafter “Mr. Aguilar), through counsel Mary V.

Butterton, respectfully requests a sentence of imprisonment of time served (approximately four

months and 23 days) for his conviction for Illegal Reentry. This sentence is slightly lower than

the advisory guideline range as calculated by the U.S. Sentencing Guidelines, but is the

appropriate sentence when considering all statutory factors under 18 U.S.C. § 3553(a).

                        Posture of the Case and the Sentencing Guidelines

       Mr. Aguilar is before this Court for sentencing after entering a plea of guilty to Illegal

Reentry, a violation of 8 U.S.C. §1326(a), (b)(1). Docs. 19, 20. This conviction is his first

immigration-related conviction and second overall felony conviction; Mr. Aguilar has one prior

felony for Attempted Distribution of a Controlled Substance from 2015. Doc. 22, PSIR at ¶ 40.

His advisory guideline range is based on a total offense level of 10 and a criminal history

category of II; should the court grant a 1-level departure under the Fast Track program (as

anticipated in the Plea Agreement, Doc. 20), his advisory guideline range is reduced to 6 to 12
Case 1:19-cr-00281-DDD Document 23 Filed 10/16/19 USDC Colorado Page 2 of 5




months of imprisonment. A small variance from this advisory range takes into account Mr.

Aguilar’s relatively low criminal history, the time he spent in ICE custody before indictment in

his matter, and his lack of criminal activity since returning to the United States.

            History and Characteristics of Mr. Aguilar, and the Nature of this Offense

       Mr. Aguilar is a native of Honduras, raised by a single mother as one of five children. His

father died tragically when he was six years old. Mr. Aguilar grew up in a rural agrarian area of

Honduras and reports that all of his siblings worked in the fields from a young age to support the

family. His upbringing was poor, with no electricity in their house, and Mr. Aguilar came to the

United States at a young age to work.

       Mr. Aguilar primarily works in construction, as a painter, a roofer, and framer at varying

times. In 2015, he was convicted of Attempted Distribution of a Controlled Substance, given

one year in Colorado Department of Corrections, and deported. Mr. Aguilar returned to the

United States to support his wife, Anna, with whom he has three children ages 13, 7 and 1, and

worked as a painter making $600/week and sending the majority home to his family.

       Mr. Aguilar was arrested by ICE officials on May 2, 2019 and has been continually in

custody since that date.

        A Sentence of Time-Served is an Appropriate Sentence under 18 U.S.C. §3553(a)

       18 U.S.C. § 3553(a)(2) requires the Court to consider the need for the sentence imposed:

      (A) To reflect the seriousness of the offense, to promote respect for the law, and to
      provide just punishment for the offense;
      (B) To afford adequate deterrence to criminal conduct;
      (C)To protect the public from further crimes of the defendant; and
      (D)To provide the defendant with needed educational or vocational training, medical care,
      or other correctional treatment in the most effective manner…




                                                  2
Case 1:19-cr-00281-DDD Document 23 Filed 10/16/19 USDC Colorado Page 3 of 5




        A sentence of time-served meets these goals. The advisory United States Sentencing

Guidelines call for a sentence of imprisonment of 6 to 12 months for this defendant. The nature

and circumstances of his offense are unremarkable, and a bottom-of-the guideline term of

imprisonment would typically be a just punishment. Importantly, the Bureau of Prisons does not

recognize the time Mr. Aguilar spent in ICE detention before his indictment; while as of the date

of sentencing Mr. Aguilar will have been in custody for 5 months and 29 days, 1 the Bureau of

Prisons and the U.S. Probation Office only count time from the date of indictment- that is, 4 months

and 23 days. See Doc. 22, PSIR. A sentence of time-served takes into account this discrepancy

and provides for a sentence that accurately reflects Mr. Aguilar’s actual detention time and reflects

the seriousness of the offense, a non-violent, victimless crime.

         The goal of deterrence can be met with a term of supervised release, which, if violated,

could lead to additional charges and likely consecutive prison time. Mr. Aguilar has no history of

violence and is not a danger to the public- notably, he has no new criminal offense since returning

to the United States. Additionally, his likely deportation means he will not be released into the

American public once his term of incarceration is complete.

        Mr. Aguilar has accepted responsibility for his actions and acknowledges that punishment

is necessary. The requested sentence meets the statutory goals of sentencing under 18 U.S.C.

§3553(a) and is sufficient, but not greater than necessary.




1
 This number reflects the days between when ICE officials found Mr. Aguilar (May 2, 2019) and the date of
sentencing (October 31, 2019).


                                                       3
Case 1:19-cr-00281-DDD Document 23 Filed 10/16/19 USDC Colorado Page 4 of 5




                                  Respectfully submitted,

                                  VIRGINIA L. GRADY
                                  Federal Public Defender



                                  s/ Mary V. Butterton
                                  MARY V. BUTTERTON
                                  Assistant Federal Public Defender
                                  633 17th Street, Suite 1000
                                  Denver, CO 80202
                                  Telephone: (303) 294-7002
                                  FAX: (303) 294-1192
                                  Mary_Butterton@fd.org
                                  Attorney for Defendant




                                     4
Case 1:19-cr-00281-DDD Document 23 Filed 10/16/19 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 16, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail addresses:

       Rajiv Mohan, Assistant United States Attorney
       Email: rajiv.mohan@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Mario Aguilar-Barahona (via U.S. Mail)



                                              s/ Mary V. Butterton
                                              MARY V. BUTTERTON
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Mary_Butterton@fd.org
                                              Attorney for Defendant




                                                 5
